Citation Nr: 1433404	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  04-23 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an extraschedular rating in excess of 30 percent for idiopathic familial tremor.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February to November 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 10 percent rating for idiopathic familial tremor.  An interim (November 2006) rating decision increased the rating to 30 percent, effective December 6, 2001 (the date of claim).  In August 2007 and August 2009, this matter was remanded for additional development and to satisfy notice requirements.  In January 2012, the Board denied a scheduler rating in excess of 30 percent for the Veteran's idiopathic familial tremor and remanded for referral to the Director of Compensation and Pension (Director) the matter of entitlement to an extraschedular rating.  In October 2013 the Director determined that an extraschedular rating was not warranted for the Veteran's idiopathic familial tremor.  An October 2013 supplemental statement of the case (SSOC) advised the Veteran of that decision.


FINDING OF FACT

All symptoms and associated impairment of the Veteran's idiopathic familial tremor disability during the evaluation period are encompassed by the criteria for the 30 percent schedular rating assigned and those criteria are not inadequate; an exceptional or unusual disability picture rendering the application of the regular schedular standards impractical is not shown.


CONCLUSION OF LAW

An extraschedular rating for the Veteran's idiopathic familial tremor is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The matter of the schedular rating for the Veteran's idiopathic familial tremor disability was decided by the January 2012 (final) Board decision.  Therefore, the question of whether he received the proper "generic" notice required in claims for increase is moot.  Further, it is not alleged that notice has been less than adequate. 

The Veteran's pertinent treatment records, including records from the Social Security Administration (SSA), have been secured.  The RO arranged for VA examinations in November 2002, August 2005, December 2009 and December 2010.  The Board finds these examinations and medical opinions, together, to be adequate for rating purposes; the examiners expressed familiarity with pertinent medical history and noted all findings necessary for consideration of the claim. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The RO has complied with the January 2012 remand instructions as to the extraschedular claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

As was noted above, the Board's January 2012 decision decided the matter of the schedular rating for the idiopathic familial tremor.  The appeal is now limited to the matter of entitlement to an extraschedular rating in excess of 30 percent. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in the exceptional case where the assigned schedular evaluation is found to be inadequate, the Under Secretary for Benefits or the Director of the Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 (2003) (holding that "[e]xtraschedular rating consideration is a component of the appellant's claim for an increased rating").  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the United Stated Court of Appeals for Veterans Claims (Court) articulated a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In January 2012, the Board determined that the matter of referral for extraschedular consideration under 38 C.F.R. § 3.321 was raised by record because the Veteran had reported that his tremor disability made it difficult for him to use his tools, made him noticeable in a number of activities and was present on fixed position and on intention.  See August 2005 VA examination report.  The Board noted that, on December 2010 VA examination, the examiner found the Veteran's tremor disability has the effect of decreased manual dexterity, difficulty with lifting and carrying objects, decreased strength, and decreased mobility.  The Board further noted that the criteria under Diagnostic Codes 8199-8103 (by analogy to convulsive tics) do not appear to contemplate all manifestations of the Veteran's familial tremor (e.g., atrophy, loss of strength, loss of dexterity), and appear to be inadequate and (particularly with respect to the hands) to present an exceptional disability picture.  The matter was remanded for referral to the Director for a ruling on an extraschedular rating.  In October 2013 the Director determined that an extraschedular rating was not warranted. 

In March 2011 written argument the Veteran's representative asserts that due to his tremor the Veteran can no longer work effectively as a farmer.  The representative cites to the 2002 VA examination report stating that the Veteran "had to resort to sharecropping in order to keep the family farm" and the 2009 VA examination report stating that his neurological condition "prevents him from doing certain chores on his farm."  It is argued that, considering the Veteran's chosen career as a farmer and the labor intensive work associated with the agriculture industry, the Veteran's neurological condition could constitute "marked interference with employment".  Notably, although the 2002 neurological examination report notes that the Veteran's tremor "has interfered with both his vocational and his emotional life", the 2002 mental disorders examination report notes that the Veteran had been hospitalized twice for foot injuries sustained in an agricultural accident.  He complained about his tremors and pain associated with his foot injury and stated that he was "no longer able to work, turning the land over to a sharecropper."  

Under Thun, the initial step in considering entitlement to an extraschedular rating is a comparison between the level of severity and symptoms of the claimant's disability with the schedular criteria for rating such disability.  The Veteran has been assigned the maximum 30 percent rating (for severe convulsive tics).  As was noted in the Board's January 2012 decision, his cranial nerves have been found to be intact and there has been no finding of paralysis, neuritis, or neuralgia; hence, the criteria for rating disorders of the cranial (Codes 8205 to 8412) or peripheral (Codes 8510 to 8719) nerves do not apply.]

As was also noted in the January 2012 Board remand, the Veteran's familial tremor is manifested by symptoms including atrophy, loss of strength, and loss of dexterity.  Therefore, and per step two under the Thun analysis, the case was referred to the Director of Compensation and Pension, who determined that an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was not warranted.  The Director found that the record does not establish that the Veteran's service connected idiopathic familial tremors presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  The Veteran has continued his appeal in this matter. 

The question remaining before the Board is whether or not the idiopathic familial tremor indeed presents an exceptional or unusual disability picture with such related factors as frequent hospitalizations or marked interference with employability (which would require assignment of an extraschedular rating). 

There is no evidence that the idiopathic familial tremor disability has required any, much less frequent, hospitalizations.  While the record shows he was hospitalized twice, it was for foot injuries sustained in an agricultural accident; the hospitalizations are not shown to have been required for the his familial tremor.  See 2002 VA mental disorders examination report.  Further, while the VA neurological examinations note occupational limitations due to the familial tremor disability, to include decreased mobility, decreased manual dexterity, problems lifting and carrying, and decreased strength, there is no indication in the record that light sedentary employment would be precluded by the familial tremor, nor is it so alleged.  His representative's argument that he can no longer maintain a farm by himself points to an inability to participate in a particular strenuous occupation.  Such impairment is contemplated by the scheduler rating assigned, as ratings are meant to represent, as far as can practicably be determined, the average impairment from the disability in civil occupations, and not impairment with respect to a particular demanding occupation.  That he can no longer maintain a farm does not establish that he is markedly impaired for other civil occupations.  Accordingly, the Board finds that the service connected familial tremor disability has not required frequent hospitalization or produced marked interference with employability.  

Other related factors (of a gravity similar to frequent hospitalizations or marked interference with employability) which would present an unusual or exceptional disability picture due to the tremors are not shown or suggested by the record, and have not been alleged.  Therefore, the assignment of an extraschedular rating in excess of 30 percent for the idiopathic familial tremors is not warranted.


ORDER

The appeal seeking an extraschedular rating in excess of 30 percent for the Veteran's idiopathic familial tremor is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


